 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                        SOUTHERN DIVISION
11

12
     JAYME CORTES, an individual; A.B. a )             No. 8:18cv01226-AG-DFM
13   minor by and through her general guardian )
     JAYME CORTES; N.B. a minor by and )
14   through his general guardian JAYME )              ORDER
     CORTES; S.B., a minor by and through his )
15   general guardian JAYME CORTES,             )
                                                )      ___________________________
16         Plaintiffs,                          )
                                                )
17      v.                                      )
                                                )
18   TAI HING SHEN and DOROTHY SHEN, )
     TRUSTEES OF THE SECOND )
19   AMENDMENT AND RESTATEMENT OF )
     THE SHEN LIVING TRUST, DATED )
20   APRIL 5, 2017; TAI-HING SHEN AND )
     DOROTHY YU-KUEN SHEN, TRUSTEES )
21   OF THE AMENDMENT AND )
     RESTATEMENT OF THE SHEN LIVING )
22   TRUST, DATED MAY 8, 2012; YUN- )
     CHENG ZEE, an Individual; CHIU-PING )
23   ZEE, an Individual; GREAT CITY )
     COMPANY, an entity whose business form is )
24   unknown; and DOES 1 through 10, Inclusive, )
                                                )
25         Defendants                           )
                                                )
26   ______________________________             )
27

28
                                               ORDER                                 1
 1         After considering the Stipulation for Dismissal filed herein, IT IS HEREBY
 2   ORDERED THAT:
 3

 4         The complaint filed by Plaintiffs in this matter is hereby dismissed with prejudice
 5

 6   as to all Defendants, with each party bearing their own costs and attorney’s fees.
 7

 8                IT IS SO ORDERED
 9

10

11   Dated: April 25, 2019
                                                    United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            ORDER                                            2
